Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A new rejection using new prior art is presented here, as such the arguments are moot. The previous rejection is dropped due the remarks. This is a nonfinal rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable Suetsugu et al (US 2018/0037842 A1)
Suetsugu teaches a grease composition (abstract) with a urea thickener, for reactants see p 35-39. The urea has an average particle diameter of about 0.2 micrometers as measured by laser scattering. See table 1 of page 10. Given the small size of the urea the specific surface area would be 1.0 X 105 cm2/cm3 or more. This is used in the amount of up to 30% of the composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the products of the prior art and the instant application are the same. The same urea grease thickener with the same average particle diameter. As such the urea the specific surface area would be 1.0 X 105 cm2/cm3 or more.
The base oil has a viscosity of 10 to 600 cSt at 40C. see p 32. 
The worked penetration is over 300, see table 1 page 10
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Claims 5, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Suetsugu et al (US 2018/0037842 A1) and Sekiguchi (US 2015/0045273 A1).
Regarding claims 5, 8 and 10-13 Suetsugu does not specifically state the use of the grease, nor give the Markush structure of the grease urea thickener.
Sekiguchi teaches a lubricant grease with a urea thickener overlapping the Markush structure of claim 5, see p 12.
The grease is used in ball bearings and sliding portions of machines, see p 2-3.
Additives including amine compounds (p 49) are used.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the urea thickener as taught in Sekiguchi in the invention of Suetsugu. Suetsugu already calls for a urea thickener which may be the same as Sekiguchi given the reactants, and the urea thickener of Sekiguchi is an effective thickener for a grease composition.
Suetsugu does not state the areas of possible use of urea-based grease, only its composition.
Sekiguchi also proves that such urea thickener-based greases are well-known in the art as possible grease/lubricants for ball bearings and other sliding surfaces which contain metal and resin. As such an obvious variant of Suetsugu is one in which it is used in sliding surfaces and ball bearings. 
Claim Objections
Claims 4 and 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, a mixture of three base oils which include an ultrahigh viscosity base oil of at least 30,000 cSt at 40C is not found in the used prior art.
Regarding claim 6, the ratio of specific types of urea thickeners is not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771